UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Schedule 13G Under the Securities Exchange Act of 1934 (Amendment No. 1) * Camelot Information Systems Inc. (Name of Issuer) Ordinary Shares (Title of Class of Securities) G1795R 100 (CUSIP Number) September 13, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £ Rule 13d-1(b) £ Rule 13d-1(c) S Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. G1795R 100 13G Page2of6 Pages 1 Name of Reporting Person Yiming Ma 2 Check the Appropriate Box if a Member of a Group (a)£ (b)S 3 SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 15,538,1961 ordinary shares. Benefit Overseas Limited may also be deemed to have sole voting power with respect to 14,088,176 ordinary shares. 6 Shared Voting Power 0 7 Sole Dispositive Power 15,538,1961 ordinary shares.Benefit Overseas Limited may also be deemed to have sole dispositive power with respect to 14,088,176 ordinary shares. 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 15,538,196 ordinary shares 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares £ 11 Percent Of Class Represented By Amount In Row 9 7.9% 12 Type of Reporting Person IN 1 Includes: (i) 14,088,176 ordinary shares held by Benefit Overseas Limited, a British Virgin Islands investment holding company wholly-owned and controlled by Mr.Ma (including 2,050,000ordinary shares held by Mr.Ma as settlor and initial trustee in the Yiming Ma 2009 Annuity Trust, which is an irrevocable trust constituted under the laws of California); and (ii) 1,450,020 ordinary shares issuable upon exercises of the options with 60 days after the date of September 13, 2011 and held by Joint Link Technology Limited on behalf of Mr. Ma. CUSIP No. G1795R 100 13G Page3of6 Pages 1 Name Of Reporting Person Benefit Overseas Limited 2 Check the Appropriate Box if a Member of a Group (a)£ (b)S 3 SEC Use Only 4 Citizenship or Place of Organization British Virgin Islands Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 14,088,176 ordinary shares.Yiming Ma may also be deemed to have sole voting power with respect to the above shares. 6 Shared Voting Power 0 7 Sole Dispositive Power 14,088,176 ordinary shares.Yiming Ma may also be deemed to have sole dispositive power with respect to the above shares. 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 14,088,176ordinary shares 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares £ 11 Percent of Class Represented by Amount in Row 9 7.1% 12 Type of Reporting Person CO CUSIP No. G1795R 100 13G Page4of6 Pages Item 1(a). Name of Issuer: Camelot Information System Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: Beijing Publishing House, A6 North Third Ring Road, Xicheng District, Beijing, 100120, The People’s Republic of China Item 2(a). Name of Person Filing: Yiming Ma Benefit Overseas Limited Item 2(b). Address of Principal Business Office or, if None, Residence: Yiming Ma Beijing Publishing House, A6 North Third Ring Road, Xicheng District, Beijing, 100120, The People’s Republic of China Benefit Overseas Limited c/o Yiming Ma Beijing Publishing House, A6 North Third Ring Road, Xicheng District, Beijing, 100120, The People’s Republic of China Item 2(c) Citizenship: Yiming Ma–United States Benefit Overseas Limited– British Virgin Islands Item 2(d). Title of Class of Securities: Ordinary Shares Item 2(e). CUSIP Number: G1795R 100 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the persons filing is a: CUSIP No. G1795R 100 13G Page5of6 Pages Not applicable Item 4. Ownership: The following information with respect to the ownership of the Ordinary Shares of the issuer by each of the reporting persons is provided as of September 13, 2011: Reporting Person Amount beneficially owned: Percent of class: Sole power to vote or direct the vote: Shared power to vote or to direct the vote: Sole power to dispose or to direct the disposition of: Shared power to dispose or to direct the disposition of: Yiming Ma 7.9% 0 0 Benefit Overseas Limited 7.1% 0 0 Benefit Overseas Limited, a British Virgin Islands company, is the record owner of 14,088,176 Ordinary Shares.Yiming Ma is the sole owner and director of Benefit Overseas Limited.Pursuant to Section 13(d) of the Securities Exchange Act of 1934, as amended, and the rules promulgated thereunder, Yiming Ma may be deemed to beneficially own all of the shares held by Benefit Overseas Limited. Mr. Ma has the right to acquire 1,450,020 ordinary shares upon exercise of options within 60 days after September 13, 2011 through Joint Link Technology Limited,a company incorporated in British Virgin Island. Heidi Chou, Yiming Ma’s spouse, is the beneficial owner of 14,897,212 Ordinary Shares.Yiming Ma may be deemed to share beneficial ownership of the shares held by Heidi Chou. Yiming Ma expressly disclaims such beneficial ownership of the shares beneficially owned by Heidi Chou. Item 5. Ownership of Five Percent or Less of a Class: Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Controlling Person: Not applicable Item 8. Identification and Classification of Members of the Group: Not applicable CUSIP No. G1795R 100 13G Page6of6 Pages Item 9. Notice of Dissolution of Group: Not applicable Item 10. Certifications: Not applicable SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: September 30, 2011 Yiming Ma /s/ Yiming Ma Yiming Ma Benefit Overseas Limited By:/s/ Yiming Ma Name: Yiming Ma Title: Director Signature page to 13G/A LIST OF EXHIBITS Exhibit No. Description A Joint Filing Agreement
